 

Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

by and between

 

PARETEUM CORPORATION

 

and

 

ARTILIUM, PLC

 

DATED AS OF OCTOBER 16, 2017

 

 

 

 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (this “Agreement”) is made and entered into as of
the 16th day of October, 2017 (“Agreement Date”), by and between Pareteum
Corporation., a Delaware corporation (“TEUM”) and Artilium, PLC, a public
limited company incorporated under the laws of England and Wales with registered
number 03904535 (“ARTA”). TEUM and ARTA are referred to herein individually as a
“Party” and jointly as the “Parties.”

 

PREAMBLE

 

WHEREAS, pursuant to the terms and subject to the conditions of this Agreement,
TEUM desires to issue and sell to ARTA, and ARTA desires to acquire from TEUM
3,200,332 shares of common stock of $0.0001 each in the capital of TEUM (the
“TEUM Shares”), notionally valued at USD $1.26 per share, in exchange for
27,695,177 newly issued ordinary shares of £0.05 each in the capital of ARTA
(the “ARTA Shares”) notionally valued at GBP £0.11 each. The TEUM Shares and the
ARTA Shares are at times collectively referred to herein as the “Exchange
Securities.”

 

WHEREAS, the obligation of the Parties to effect the Exchange is subject to the
conditions set forth in Article V hereof.

 

WHEREAS, the Parties concurrently with the execution of this Agreement will
execute a Strategic Partnership Agreement for the mutual pursuit of joint
commercial opportunities.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, the Parties hereto, intending
to be legally bound, hereby agree as follows:

 

CERTAIN DEFINITIONS

 

In addition to the terms defined elsewhere in this Agreement the following terms
have the meanings set forth below:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties, the
Exchange (as defined in Section 1.1 of this Agreement) and/or the Parties.

 

“ARTA Ordinary Shares” means the ordinary shares of £0.05 each in the capital of
ARTA.

 

“Board of Directors” means the board of directors of TEUM or ARTA, as
appropriate.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York and/or in the City of London are
authorized or required by law or other governmental action to close.

 

“Closing” means the closing of the exchange of the TEUM Shares and the ARTA
Shares pursuant to Section 1.2.

 

“Closing Date” means the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) ARTA’s obligations to issue the ARTA Shares as
payment and (ii) TEUM’s obligations to deliver the TEUM Shares, in each case,
have been satisfied or waived, but in no event later than the third Business Day
following the date hereof.

 

 

 

“Commission” means the United States Securities and Exchange Commission.

 

“Consents” means consents, authorization, approvals, actions, waivers and
similar writings.

 

“Contract” means any contract, mortgage, indenture, lease, sublease, note, bond,
deed of trust, license, sublicense, purchase order, sales order, undertaking,
understanding, plan, commitment, arrangement, instrument, or other agreement,
oral or written, formal or informal.

 

“Document” means any Contract, financial statement, registration, certificate
(including officer’s certificates), application, other writing or other
document.

 

“GAAP” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor institutes
concerning the treatment of any accounting matter.

 

“IFRS” means the standards and interpretations adopted by the International
Accounting Standards Board (“IASB”), including (i) the International Financial
Reporting Standards issued by the IASB, (ii) the International Accounting
Standards originally issued by the International Accounting Standards Committee,
in the form adopted by the IASB (iii) the final interpretations issued by the
International Financial Reporting Interpretations Committee and (iv) the final
interpretations issued by the Standing Interpretations Committee, consistently
applied, as in effect at the date of such financial statements or information to
which it refers.

 

“Governmental Authority” means any United Kingdom, United States and/or foreign
federal, state, local or other governmental authority of any kind or nature,
including any department, subdivision, commission, board, bureau, regulatory
agency, agency or instrumentality thereof, any court and any administrative
agency, and any comparable body performing any governmental functions.

 

“Indemnifiable Claim” means any claim or other Proceeding with respect to which
an Indemnitee may be entitled to indemnification or damages under this
Agreement.

 

“Indemnitee” means the Party or other Person seeking indemnification or damages
pursuant to this Agreement.

 

“Indemnitor” means the Party that is required or requested to provide
indemnification or damages pursuant to this Agreement.

 

“Law” means, as to any Person, the certificate of incorporation and by-laws, and
any statute, rule, regulation, ordinance, code, guideline, law, judicial
decision, determination, order (including any injunction, judgment, writ, award
or decree) or Consent of a court, other Governmental Authority or arbitrator, in
each case applicable to or binding upon such Person, including the conduct of
its business, or any of its assets or revenues or to which such Person or any of
its assets or revenues are subject.

 

“Liabilities” means any liabilities, commitments or other obligations of any
kind or nature whatsoever, accrued, fixed, contingent or otherwise, liquidated
or unliquidated, direct or indirect, choate or inchoate, determined,
determinable or non-determinable, due or to become due.

 

“Losses” means any and all Liabilities, losses, claims (including allegations),
demands, other Proceedings, damages, deficiencies, assessments, judgments,
fines, penalties, reasonable costs (including remediation, renewal or response
costs, and costs of investigation), and reasonable expenses (including
reasonable legal fees and expenses, including reasonable legal fees and expenses
incurred in the enforcement of the obligations under Section 6.1 or Section
6.2).

 

 - 2 - 

 

 

“Material Adverse Effect” means a material adverse effect upon the businesses,
operations, results of operations, assets, condition (financial or otherwise) of
TEUM or ARTA (when taken as a combined whole).

 

“Person” means any individual, corporation, partnership, limited liability
company, trust, association, Governmental Authority or any other entity.

 

“Proceedings” means any claims, controversies, demands, actions, lawsuits,
investigations, proceedings or other disputes, formal or informal, including any
by, involving or before any arbitrator or any Governmental Authority.

 

“Securities Act” means the Securities Act 1933, as amended or supplemented from
time to time, in the United States.

 

“Subsidiaries” means the subsidiaries of TEUM listed in its SEC Reports (as
defined below) or ARTA as the case may require.

 

“Taxes” means any and all taxes or assessments of any kind or nature whatsoever,
whether imposed in the United Kingdom, the United States or elsewhere in the
world, including any and all income, franchise, gross receipts, sales,
alternative, add-on, minimum, employment, real property, personal property,
business, capital stock, use and occupancy, ad valorem, transfer, license,
excise, stamp, other transfer, estimated, withholding, service, payroll and
recording taxes and any related penalties, charges, interest and other additions
thereto.

 

“TEUM Common Stock” means, at any applicable point in time, the issued and
outstanding shares of common stock of $0.0001 TEUM.

 

“Trading Market” means the principal trading market on which the shares of TEUM
or ARTA, as the case may be, are traded.

 

“Transaction Documents” means this Agreement, any documents appended hereto as
an Exhibit and all agreements, documents and instruments executed and delivered
pursuant thereto.

 

ARTICLE I

THE EXCHANGE

 

1.1           The Exchange. On the Closing Date, subject to the terms and
conditions set forth in this Agreement, substantially concurrent with the
execution and delivery of this Agreement by the parties hereto, TEUM hereby
agree to issue and deliver to ARTA, with full title guarantee, and ARTA shall
acquire and accept from TEUM, 3,200,332 TEUM Shares and in exchange, ARTA shall
issue and deliver 27,695,177 ARTA Shares to TEUM (the “Exchange”). The Parties
shall deliver the other items set forth in Sections 1.3 and 1.4, deliverable at
the Closing.

 

1.2           Closing and Effective Time. Upon satisfaction of the covenants and
conditions set forth in Articles IV and V, the Closing of the issuance by TEUM
of the TEUM Shares and the issuance by ARTA of the ARTA Shares shall be deemed
to take place at the offices of Sichenzia Ross Ference Kesner LLP not later than
three Business Days after all of the conditions to closing specified in this
Agreement (other than those conditions requiring the execution or delivery of a
Document or the taking of some action at the Closing) have been fulfilled or
waived by the Party entitled to waive that condition; provided, however, that
(a) the Parties shall use their best efforts to effect the Closing by 16:00
Eastern Standard Time on Monday October 16, 2017, and (b) the Closing may take
place by facsimile or other means as may be mutually agreed upon in advance by
the Parties.

 

 - 3 - 

 

 

1.3           Deliveries at Closing by TEUM. At the Closing, subject to the
terms and conditions of this Agreement, TEUM shall execute and/or deliver (as
applicable), or cause to be executed and/or delivered, to ARTA:

 

(a)          this Agreement duly executed by TEUM;

 

(b)        a letter of instruction to TEUM’s transfer agent instructing such
transfer agent to issue certificates evidencing the TEUM Shares in the name of
ARTA; and

 

(c)          such other Documents as may be reasonably requested by ARTA and
approved in good faith by TEUM’s Board of Directors and TEUM’s counsel, that are
necessary to effect the Closing.

 

1.4           Deliveries at Closing by ARTA. At the Closing, subject to the
terms and conditions of this Agreement, ARTA shall execute and deliver or cause
to be executed and delivered to TEUM:

 

(a)          this Agreement duly executed by ARTA;

 

(b)        a letter of instruction to ARTA’s transfer agent instructing such
transfer agent to issue certificates evidencing the ARTA Shares in the name of
TEUM; and

 

(b)           such other Documents as may be reasonably requested by TEUM and
approved in good faith by ARTA’s Board of Directors and ARTA’s counsel, that are
necessary to effect the Closing.

 

1.5           Restrictions on Resale. None of the TEUM Shares will be registered
under the Securities Act, or the securities laws of any state, and the TEUM
Shares cannot be transferred, hypothecated, sold or otherwise disposed of until;
(i) a registration statement with respect to such securities is declared
effective under the Securities Act, or (ii) an opinion of counsel for the a
Party is provided, reasonably satisfactory to counsel for the other Party, that
an exemption from the registration requirements of the Securities Act is
available. The TEUM Certificates will accordingly contain a customary Securities
Act 1933, section 144, legend until the same is removed in accordance with that
Act. To the extent that similar rules or restrictions apply to ARTA Shares, TEUM
agrees to comply with those. Further, both Parties hereby agree to provide
reasonable assistance and cooperation to ensure compliance with their respective
jurisdictions’ securities laws in place from time to time as well as ensuring
admission to trading of the TEUM Shares and/or ARTA Shares on a relevant stock
exchange and/or otherwise disposing of the TEUM Shares or ARTA Shares after the
agreed lock-up period.

 

1.6        CRESR Holding/Listing of ARTA Shares

 

(a)          ARTA confirms that it has authorised its nominated advisor to make
application on its behalf in accordance with Rule 29 of part 1 of the AIM Rules
for Companies in connection with the admission to trading on AIM of the ARTA
Shares (the “Application”) and undertakes that it will pay all such fees as may
be necessary to obtain admission of the ARTA Shares to trading on AIM becoming
effective in accordance with Rule 6 of Part 1 of the AIM Rules for Companies by
no later than 8.00 am on December 31, 2017 or such later date as is agreed in
writing between the parties.

 

(c)          ARTA undertakes to TEUM that it shall promptly, following admission
of the ARTA Shares to trading on AIM becoming effective procure the registration
of TEUM as a member of ARTA and ARTA shall, subject to TEUM or its nominated
agent having provided ARTA’s registrars with the relevant CREST participant ID
and CREST member account ID, procure that the registrars credit such shares to
the relevant CREST accounts not later than December 31, 2017.

 

 - 4 - 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF TEUM

 

Except as set forth in the reports, schedules, forms, statements and other
documents required to be filed by TEUM under the Securities Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials and any
amendments filed through the date hereof, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”), disclosure in any one of which shall apply to any
and all representations and warranties made by TEUM in this Agreement, TEUM
hereby represents and warrants to the ARTA, as of the date of this Agreement and
as of the Closing Date, as follows:

 

2.1           Organization, Standing and Power. TEUM is a company duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has corporate power and authority to conduct its business as
presently conducted by it and to enter into and perform this Agreement and to
carry out the transactions contemplated by this Agreement. The TEUM Common Stock
is currently trading on NYSE American (“NYSE American”) under the symbol “TEUM”.
TEUM is duly qualified to do business as a foreign corporation doing business in
each state in which it owns or leases real property and where the failure to be
so qualified and in good standing would have a Material Adverse Effect on TEUM
or its business. Other than the Subsidiaries, TEUM does not have an ownership
interest in any corporation, partnership (general or limited), limited liability
company or other entity, whether foreign or domestic (collectively such
ownership interests including capital stock).

 

2.2           Capitalization.

 

(a)          On or about the date of this Agreement, there are 550,000,000
shares of capital stock of TEUM authorized, consisting of (i) 500,000,000 shares
of TEUM Common Stock and (ii) 50,000,000 shares of Preferred Stock of TEUM, of
which there are (i) approximately 16,082,068 TEUM Common Stock issued and
outstanding with a par value of $0.0001, and (ii) there are no shares of
Preferred Stock issued and outstanding.

 

 

2.3           Authority for Agreement. The execution, delivery, and performance
of this Agreement by TEUM has been duly authorized by all necessary corporate
and shareholder action, and this Agreement, upon its execution by the Parties,
will constitute the valid and binding obligation of TEUM enforceable against it
in accordance with and subject to its terms, except as enforceability may be
affected by bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditors' rights. The execution, delivery and
performance of this Agreement and compliance with its provisions by TEUM will
not violate any provision of Applicable Law and will not conflict with or result
in any breach of any of the terms, conditions, or provisions of, or constitute a
default under (whether with or without notice or lapse of time or both), TEUM 's
Certificate of Incorporation or Bylaws, in each case as amended, or, in any
material respect, any indenture, lease, loan agreement or other agreement or
instrument to which TEUM is a party or by which it or any of its properties are
bound, or any decree, judgment, order, statute, injunction, charge, rule or
regulation or other restriction of any governmental agency applicable to TEUM
except to the extent that any breach or violation of any of the foregoing would
not constitute or result in a Material Adverse Effect on TEUM. Except as set
forth the SEC Reports, no consent, filing with or notification to, or approval
or authorization of any governmental, regulatory or other authority is required
on the part of TEUM in connection with the execution, delivery and performance
of this Agreement.

 

2.4           Issuance of the TEUM Shares. The shares of TEUM Common Stock
issuable to ARTA will, when issued pursuant to this Agreement, be duly and
validly authorized and issued, fully paid and non-assessable. The shares of TEUM
Common Stock issuable to ARTA will rank pari passu with the existing TEUM Common
Shares currently in issue. TEUM undertakes to assist ARTA with facilitating the
electronic trading of the TEUM Shares after the lockup period.

 

 - 5 - 

 

 

2.5           Financial Statements.

 

(a)          The financial statements of TEUM included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the SEC with respect thereto as in effect at the time of
filing. The financial statements (the “TEUM Financial Statements”) of TEUM
included in its Form 10-K for the year ended December 31, 2016 and Form 10-Q for
the quarter ending June 30, 2017 have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the footnotes thereto except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of TEUM and its
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject to normal, immaterial, year-end
audit adjustments. There is no transaction, arrangement, or other relationship
between TEUM or any Subsidiary and an unconsolidated or other off balance sheet
entity that is not disclosed in its financial statements that should be
disclosed in accordance with GAAP and that would be reasonably likely to have a
Material Adverse Effect.

 

(b)          Except as disclosed in the consolidated financial statements
contained in the TEUM Financial Statements, there has been no material change in
the financial condition, operations or business of TEUM since the date of the
most recent 10-Q filing.

 

(d)          Except as otherwise disclosed in the consolidated financial
statements contained in the TEUM Financial Statements included in the SEC
Reports, TEUM does not have any liabilities.

 

2.6           Governmental Consent. No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with, any court,
administrative agency or commission or other federal, state, county, local or
other foreign governmental authority, instrumentality, agency or commission or
any third party, including a party to any agreement with TEUM, is required by or
with respect to TEUM in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby, except
for such consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable state or securities
laws,.

 

2.7           Litigation. Except as set forth in the SEC Reports, there is no
action, suit, investigation, audit or proceeding pending against, or to the
knowledge of TEUM threatened against or affecting, TEUM or any of its assets or
properties before any court or arbitrator or any governmental or other body,
agency or official in which an unfavorable outcome would materially harm TEUM’s
financial position.

 

2.8           Interested Party Transactions. Except as set forth in the SEC
Reports, TEUM is not indebted to any officer or director of TEUM (except for
compensation and reimbursement of expenses incurred in the ordinary course of
business and payment of which is not overdue), and no such person is indebted to
TEUM.

 

2.9           Compliance with Applicable Laws. The business of TEUM has not
been, and is not being, conducted in violation of any Applicable Law, except for
possible violations which both individually and also in the aggregate have not
had and are not reasonably likely to have a Material Adverse Effect. No
investigation or review by any governmental entity with respect to TEUM is
pending or, to the knowledge of TEUM after reasonable inquiry, threatened, nor
has any governmental entity indicated an intention to conduct the same, except
for investigations or reviews which both individually and also in the aggregate
would not have, nor be reasonably likely to have, a Material Adverse Effect.
TEUM has not been threatened or subject to delisting on any exchange on which it
is traded.

 - 6 - 

 

 

2.10         No Undisclosed Liabilities. Except as set forth in the SEC Reports,
there are no liabilities or debts of TEUM of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, and there
is no existing condition, situation or set of circumstances which could
reasonably be expected to result in such a liability or debt.

 

2.11         Tax Returns and Payment. Except as set forth in the SEC Reports,
TEUM has duly and timely filed all Tax Returns required to be filed by it and
has duly and timely paid all Taxes. Except as disclosed in the TEUM Financial
Statements, there is no claim for Taxes that is a lien against the property of
TEUM other than liens for Taxes not yet due and payable, none of which Taxes is
material. TEUM has not received notification of any audit of any Tax Return of
TEUM being conducted or pending by a Tax authority, no extension or waiver of
the statute of limitations on the assessment of any Taxes has been granted by
TEUM which is currently in effect, and TEUM is not a party to any agreement,
contract or arrangement with any Tax authority or otherwise, which may result in
the payment of any amount in excess of the amount reflected on the TEUM
Financial Statements.

 

2.12         TEUM Public Filings. All public filings by TEUM under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), are true,
correct and complete in all material respects, are not misleading and do not
omit to state any material fact which is necessary to make the statements
contained in such public filings not misleading in any material respect. Except
as set forth in the SEC Reports, all TEUM public filings under the Exchange Act
have been timely made. TEUM is not in violation of the listing requirements of
NYSE American and does not reasonably anticipate that the Common Stock will be
delisted by NYSE American in the foreseeable future, nor are the Company’s
securities “chilled” by FINRA. TEUM and its subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF ARTA.

 

Except as set forth in Disclosure Schedules, attached hereto, disclosure in any
one of which shall apply to any and all representations and warranties made by
ARTA in this Agreement, ARTA hereby represents and warrants to TEUM, as of the
date of this Agreement and as of the Closing Date, as follows:

 

3.1           Organization, Standing and Authority; Ownership of Shares. ARTA is
a corporation duly organized, validly existing and in good standing under the
laws of England and Wales. ARTA has the full corporate power and corporate
authority to execute, deliver and perform each Transaction Document to which it
is a party. ARTA is qualified to do business and is in good standing in each
jurisdiction in which the nature of its business or the properties owned or
leased by it requires qualification. ARTA has all right, power and authority to
execute and deliver this Agreement and each Transaction Document to which it is
a party and to perform its obligations hereunder and thereunder. ARTA’s ordinary
shares are currently trading on the Alternative Investment Market of the London
Stock Exchange (“AIM”) under the symbol “ARTA”. ARTA is duly qualified to do
business as a foreign corporation doing business in each jurisdiction in which
it owns or leases real property and where the failure to be so qualified and in
good standing would have a Material Adverse Effect on ARTA or its business.
Other than its subsidiaries, ARTA does not have an ownership interest in any
corporation, partnership (general or limited), limited liability company or
other entity, whether foreign or domestic (collectively such ownership interests
including capital stock).

 

3.2           Capitalization.

 

(a)          On or about the date of this Agreement, there are 313,588,578
shares of ARTA issued, consisting of only ordinary shares of ARTA with par value
£0.05 (“ARTA Ordinary Shares”).

 

 - 7 - 

 

 

3.3           Authority for Agreement. The execution, delivery, and performance
of this Agreement by ARTA has been duly authorized by all necessary corporate
and shareholder action, and this Agreement, upon its execution by the Parties,
will constitute the valid and binding obligation of ARTA enforceable against it
in accordance with and subject to its terms, except as enforceability may be
affected by bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditors' rights. The execution, delivery and
performance of this Agreement and compliance with its provisions by ARTA will
not violate any provision of Applicable Law and will not conflict with or result
in any breach of any of the terms, conditions, or provisions of, or constitute a
default under (whether with or without notice or lapse of time or both), ARTA's
Certificate of Incorporation or Bylaws, in each case as amended, or, in any
material respect, any indenture, lease, loan agreement or other agreement or
instrument to which ARTA is a party or by which it or any of its properties are
bound, or any decree, judgment, order, statute, injunction, charge, rule or
regulation or other restriction of any governmental agency applicable to ARTA
except to the extent that any breach or violation of any of the foregoing would
not constitute or result in a Material Adverse Effect on ARTA. Except as set
forth the Disclosure Schedules, no consent, filing with or notification to, or
approval or authorization of any governmental, regulatory or other authority is
required on the part of ARTA in connection with the execution, delivery and
performance of this Agreement.

 

3.4           Issuance of the ARTA Shares.

 

(a)          The ARTA Ordinary Shares issuable to TEUM will, when issued
pursuant to this Agreement, be duly and validly authorized and issued, credited
as fully paid up and shall rank parri passu with the existing ARTA Ordinary
Shares currently in issue.

 

(b)          ARTA confirms that it has authorised its nominated advisor to make
application on its behalf in accordance with Rule 29 of part 1 of the AIM Rules
for Companies in connection with the admission to trading on AIM of the ARTA
Shares (the “Application”) and undertakes that it will pay all such fees as may
be necessary to obtain admission of the ARTA Shares to trading on AIM becoming
effective in accordance with Rule 6 of Part 1 of the AIM Rules for Companies by
no later than 8.00 am on December 31, 2017 or such later date as is agreed in
writing between the parties.

 

3.5           ARTA is aware that the TEUM Shares have not been registered under
the Securities Act, or any state securities laws or regulations in reliance upon
the exemption set forth in Section 4(2) of the Securities Act and safe-harbor
set forth in Regulation S adopted under the Securities Act that provides certain
offerings conducted outside the United States are not subject to the
registration requirements of the Securities Act, and similar exemptions under
state law. ARTA will not offer or sell the TEUM Shares unless they are
registered or are exempt from registration under the Securities Act and any
applicable state securities laws or regulations.

 

3.6           Financial Statements.

 

(a)          The financial statements of ARTA included in the Disclosure
Schedules are true and complete copies of the financial statements of ARTA (the
“ARTA Financial Statements”) and have been prepared in accordance with IFRS,
except as may be otherwise specified in such financial statements or the
footnotes thereto except that unaudited financial statements may not contain all
footnotes required by IFRS, and fairly present in all material respects the
financial position of ARTA and its subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended, subject
to normal, immaterial, year-end audit adjustments. There is no transaction,
arrangement, or other relationship between ARTA or any of its subsidiaries and
an unconsolidated or other off balance sheet entity that is not disclosed in its
financial statements that should be disclosed in accordance with IFRS and that
would be reasonably likely to have a Material Adverse Effect.

 

(b)          Except as disclosed in the consolidated financial statements
contained in the ARTA Financial Statements, there has been no material change in
the financial condition, operations or business of ARTA since June 30, 2017.

 

 - 8 - 

 

 

(d)          Except as otherwise disclosed in the consolidated financial
statements contained in the ARTA Financial Statements included in the Disclosure
Schedules, ARTA does not have any liabilities.

 

3.7           Governmental Consent. No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with, any court,
administrative agency or commission or other federal, state, county, local or
other foreign governmental authority, instrumentality, agency or commission or
any third party, including a party to any agreement with ARTA, is required by or
with respect to ARTA in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby, except
for such consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable state or securities
laws,.

 

3.8           Litigation. Except as set forth in the Disclosure Schedules, there
is no action, suit, investigation, audit or proceeding pending against, or to
the knowledge of ARTA threatened against or affecting, ARTA or any of its assets
or properties before any court or arbitrator or any governmental or other body,
agency or official in which an unfavorable outcome would materially harm ARTA’s
financial positon.

 

3.9           Interested Party Transactions. Except as set forth in the
Disclosure Schedules, ARTA is not indebted to any officer or director of ARTA
(except for compensation and reimbursement of expenses incurred in the ordinary
course of business and payment of which is not overdue), and no such person is
indebted to ARTA.

 

3.10         Compliance with Applicable Laws. The business of ARTA has not been,
and is not being, conducted in violation of any Applicable Law, except for
possible violations which both individually and also in the aggregate have not
had and are not reasonably likely to have a Material Adverse Effect. No
investigation or review by any governmental entity with respect to ARTA is
pending or, to the knowledge of ARTA after reasonable inquiry, threatened, nor
has any governmental entity indicated an intention to conduct the same, except
for investigations or reviews which both individually and also in the aggregate
would not have, nor be reasonably likely to have, a Material Adverse Effect.
ARTA has not been threatened or subject to delisting on any exchange on which it
is traded.

 

3.11         No Undisclosed Liabilities. Except as set forth in the Disclosure
Schedules, there are no liabilities or debts of ARTA of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise,
and there is no existing condition, situation or set of circumstances which
could reasonably be expected to result in such a liability or debt.

 

3.12         Tax Returns and Payment. Except as set forth in the Disclosure
Schedules, ARTA has duly and timely filed all Tax Returns required to be filed
by it and has duly and timely paid all Taxes. Except as disclosed in the ARTA
Financial Statements, there is no claim for Taxes that is a lien against the
property of ARTA other than liens for Taxes not yet due and payable, none of
which Taxes is material. ARTA has not received notification of any audit of any
Tax Return of ARTA being conducted or pending by a Tax authority, no extension
or waiver of the statute of limitations on the assessment of any Taxes has been
granted by ARTA which is currently in effect, and ARTA is not a party to any
agreement, contract or arrangement with any Tax authority or otherwise, which
may result in the payment of any amount in excess of the amount reflected on the
ARTA Financial Statements.

 

 

ARTICLE IV

CERTAIN COVENANTS AND AGREEMENTS

 

4.1           Additional Covenants and Agreements. The Parties hereto do hereby
mutually covenant and agree as to the matters set forth in this Section 4.1
below:

 

 - 9 - 

 

 

(a)          Announcement. No Party shall issue any press release or otherwise
make any public statement with respect to this Agreement or the transactions
contemplated hereby without the prior consent of the other Party hereto (which
consent shall not be unreasonably withheld or delayed), except as may be
required by Applicable Law or securities regulation. Notwithstanding anything in
this Section 4.1 to the contrary, the Parties will, to the extent practicable,
consult with each other before issuing, and provide each other the opportunity
to review and comment upon, any such press release or other public statements
with respect to this Agreement and the transactions contemplated hereby whether
or not required by Applicable Law.

 

(b)          Notification of Certain Matters. Each Party shall give prompt
written notice to the other Party upon becoming aware of:

 

(i)          The occurrence, or non-occurrence, of any event the occurrence, or
non-occurrence, of which would be reasonably likely to cause any representation
or warranty contained in this Agreement to be untrue or inaccurate in any
material respect at or prior to the Closing Date; and

 

(ii)         Any material failure of TEUM, on the one hand, or ARTA, on the
other hand, to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder.

 

(c)          Reasonable Efforts. Before Closing, upon the terms and subject to
the conditions of this Agreement, the Parties agree to use their respective
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or advisable (subject to
applicable laws) and with their respective policies to consummate and make
effective the Exchange and other transactions contemplated by this Agreement as
promptly as practicable including, but not limited to:

 

(i)          The preparation and filing of all forms, registrations and notices
required to be filed to consummate the Exchange, including without limitation,
any approvals, consents, orders, exemptions or waivers by any third party or
governmental entity; and

 

(i)          The satisfaction of the other Party's conditions precedent to
Closing.

 

(d)          Access to Information.

 

(i)          Inspection by ARTA. ARTA will make available for inspection by TEUM
and its advisers, during normal business hours and in a manner so as not to
interfere with normal business operations, all of ARTA’s records (including tax
records), books of account, premises, contracts and all other documents in
ARTA’s possession or control that are reasonably requested by TEUM or its
advisers to inspect and examine the business and affairs of ARTA. ARTA will
cause its managerial employees and regular independent accountants to be
available upon reasonable advance notice to answer questions of TEUM concerning
the business and affairs of ARTA. TEUM will treat and hold as confidential any
information they receive from ARTA in the course of the reviews contemplated by
this Section 4.1(d). No examination by TEUM will, however, constitute a waiver
or relinquishment by TEUM of its rights to rely on ARTA’s covenants,
representations and warranties made herein or pursuant hereto.

 

(ii)         Inspection by TEUM. TEUM will make available for inspection by ARTA
and its advisers, during normal business hours and in a manner so as not to
interfere with normal business operations, all of TEUM’s records (including tax
records), books of account, premises, contracts and all other documents in
TEUM’s possession or control that are reasonably requested by ARTA or its
advisers to inspect and examine the business and affairs of TEUM. TEUM will
cause its managerial employees and regular independent accountants to be
available upon reasonable advance notice to answer questions of ARTA concerning
the business and affairs of TEUM. ARTA will treat and hold as confidential any
information it receives from TEUM in the course of the reviews contemplated by
this Section 4.1(d). No examination by ARTA will, however, constitute a waiver
or relinquishment by ARTA of its rights to rely on TEUM’s covenants,
representations and warranties made herein or pursuant hereto.

 

(e)          Notice of Developments. Each Party shall give prompt written notice
to the others of any development causing a breach of any of its representations
and warranties contained in this Agreement. No disclosure by any Party pursuant
to this Section 4.1(e), however, shall be deemed to amend or supplement the SEC
Reports or to prevent or cure any misrepresentation, breach of warranty, or
breach of covenant.

 

 - 10 - 

 

 

4.2           TEUM Shares Lock-Up/Leak-Out Agreement. Except as otherwise
expressly provided herein, ARTA agrees not to sell, assign, pledge, hypothecate,
encumber, or transfer any of the TEUM Shares or any interest therein, until the
nine month anniversary of the Closing Date (the “Lock-Up Period”), subject to
the following:

 

(a)          Commencing 30 days from the end of the Lock-Up Period, ARTA agrees
not to sell more than 1/5th of the TEUM Shares in any 30-day period (the
“Leak-Out Period”) with the first sale not to occur prior to 30 days after the
end of the Lock-Up Period (the “Leak-Out Restriction”).

 

(b)          ARTA shall not engage in any short selling (as defined under Rule
200 of Regulation SHO under the Exchange Act) of the Exchange Securities during
the Lock-Up Period or while the Leak-Out Restriction is in effect.

 

(c)          The following legend describing this Agreement shall be imprinted
on each stock certificate representing Common Stock covered hereby, and the
transfer records of the Company’s transfer agent shall reflect such appropriate
restrictions:

 

“THE TRANSFERABILITY OF THE SHARES REPRESENTED BY THIS STOCK CERTIFICATE IS
SUBJECT TO THE TERMS OF THE LOCK-UP AND LEAK-OUT AGREEMENT ENTERED INTO BY THE
SHAREHOLDER AND THE COMPANY.”

 

(d)          During the Leak-Out Period, TEUM shall maintain its “reporting”
status with the Securities and Exchange Commission; file all reports that are
required to be filed by it during such period; and use its “best efforts” to
ensure that the Common Stock is continually quoted for public trading on a
nationally recognized stock exchange.

 

4.3           ARTA Shares Lock-In/Orderly Market Agreement .

 

(a)          TEUM hereby undertakes to ARTA and finnCap:

 

(i)          not at any time during the Lock-Up Period, without the prior
written consent of ARTA, to offer, dispose of, or agree to offer or otherwise
dispose of directly or indirectly, whether for consideration or not:

 

a. any ARTA Shares (or any legal or beneficial interest in any ARTA Shares); or

 

b. any securities of ARTA that are substantially similar to the ARTA Shares (or
any legal or beneficial interest in such securities or right in respect of such
securities) including any securities that are convertible into or exchangeable
for, or that represent the right (whether conditional or not) to receive ARTA
Shares or any such substantially similar securities,

 

or do anything with the same or substantially the same economic effect as any of
the foregoing (including, a derivatives transaction); and

 

(ii)         not, whilst finnCap remains as broker to the Company, until the end
of the Lock-Up Period make any such disposal as is referred to in section
4.3(a)(i) above except through finnCapIn this section 4.3(a), "dispose" includes
mortgaging, pledging, charging, lending, assigning, selling, transferring,
issuing or granting options, rights or warrants or otherwise disposing.

 

 - 11 - 

 

 

(b)          TEUM acknowledges that any decision by finnCap and/or ARTA to
withhold consent in any of the circumstances mentioned in section 4.3(a) shall
not form the basis of any claim against finnCap and/or ARTA for any damage,
loss, cost or expense alleged to have been caused by such decision.

 

(c)          In view of the difficulties in placing a monetary value upon the
effects of any breach of the terms of the undertakings referred to in this
section 4.3, TEUM recognises that finnCap and ARTA will be entitled to seek
injunctive relief as well as any other relief which may be appropriate under the
circumstances in any court of competent jurisdiction in the event of any breach
or anticipatory breach of the obligations set out in this agreement.

 

ARTICLE V

CONDITIONS OF CLOSING

 

5.1           Conditions Precedent to Obligations of ARTA. The obligations of
ARTA hereunder in connection with the Closing are subject to the following
conditions being met:

 

(a)          the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) on the Closing Date of the representations and
warranties of ARTA contained herein (unless as of a specific date therein in
which case they shall be accurate as of such date);

 

(b)          all obligations, covenants and agreements of ARTA required to be
performed at or prior to the Closing Date shall have been performed;

 

(c)          from the date hereof to the Closing Date, trading in the ARTA
Ordinary Shares shall not have been suspended by ARTA’s principal Trading
Market, and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United Kingdom or London
authorities nor shall there have occurred any material outbreak or escalation of
hostilities or other national or international calamity of such magnitude in its
effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of TEUM, makes it impracticable or
inadvisable to exchange the Exchange Securities at the Closing; and

 

(d)          the delivery by ARTA of the items set forth in Section 1.4 of this
Agreement.

 

5.2           Conditions Precedent to Obligations of TEUM. The obligations of
TEUM hereunder in connection with the Closing are subject to the following
conditions being met:

 

(a)          the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) when made and on the Closing Date of the
representations and warranties of TEUM contained herein (unless as of a specific
date therein);

 

(b)          all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;

 

(c)          from the date hereof to the Closing Date, trading in the TEUM
Common Stock shall not have been suspended by the Commission or TEUM’s principal
Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of ARTA, makes it
impracticable or inadvisable to exchange the Exchange Securities at the Closing;
and

 - 12 - 

 

 

(d)          the delivery by TEUM of the items set forth in Section 1.3 of this
Agreement.

 

ARTICLE VI

INDEMNIFICATION

 

6.1           Indemnification by TEUM. Subject to the provisions of this Article
VI, TEUM agrees to indemnify, defend and hold harmless ARTA from and against any
and all Losses incurred or suffered arising out of any breach of any
representation or warranty in this Agreement and/or in any Transaction Document
made or given by TEUM.

 

6.2        Indemnification by ARTA Subject to the provisions of this Article VI,
ARTA agrees to indemnify, defend and hold harmless TEUM from and against any and
all Losses incurred or suffered arising out of any breach of any representation
or warranty in this Agreement and/or in any Transaction Document made or given
by ARTA.

 

6.3           Other Indemnification Arrangements.

 

(a)          Notwithstanding the other provisions of this Article VI, no
Indemnitor shall be liable under this Article VI or otherwise for a breach of
representation or warranty unless the Indemnitee gives notice of a claim against
such Indemnitor giving reasonable details of the claim and the events which gave
rise to the claim and, if practicable, the Indemnitee’s genuine pre-estimate of
the amount of the claim not later than 12 months (the “Claims Period”) after the
Closing Date (and for the avoidance of doubt, claims asserted in writing before
such date shall be deemed timely made regardless of whether litigation or
arbitration proceedings are commenced by such date) and proceedings in respect
of any claim so notified are commenced (by the issue and service of a claim
form) within six months of such notification if the claim is not settled within
such six month period. Such limitation shall not apply to Indemnifiable Claims
arising out of an inaccuracy of a statement, or a breach of warranty, as
applicable, set forth in this Agreement, which shall survive the Claims Period
without limitation.

 

(b)          Indemnitee agrees to give to the Indemnitor prompt written notice
of any claim with respect to which it may be entitled to indemnity or damages
hereunder (but the obligations of Indemnitor under this Article 6.3 or otherwise
shall not be impaired by failure to give such notice except to the extent said
failure actually causes Losses to, or prejudices the rights of Indemnitor).
Indemnitor shall have the right to (and shall upon the request of Indemnitee)
assume, with counsel reasonably satisfactory to Indemnitee, the defense of any
such claim brought by a third party. After Indemnitor’s written confirmation of
the assumption of the defense of any such claim and its obligation to indemnify
and hold harmless Indemnitee in respect thereof Indemnitor shall not be
responsible for the legal fees and expenses of counsel independently retained by
Indemnitee during the continuance of such assumption (but shall be liable for
any such fees and expenses other than during the continuance of such
assumption). Indemnitor may effect any settlement, adjustment or other
compromise (collectively, “Settlement”) of any such claim without the consent of
Indemnitee if Indemnitor has paid, or made adequate provision for the payment
of, the amount of such Settlement at the time thereof and obtained a complete
release respecting any such claims against the Indemnitee, as applicable,
provided that before entering into any Settlement that involves any remedy other
than the payment of money by Indemnitor, Indemnitor shall obtain the prior
written consent of Indemnitee, which shall not be unreasonably withheld, denied
or delayed. Indemnitee may, at its election, employ counsel at its own expense
in connection with the handling of any such claim. Indemnitee shall have the
right to enter into any Settlement of any such claim provided Indemnitee shall
not be entitled to any indemnification or damages hereunder in connection with
the payment of any amounts pursuant to any Settlement agreed to by it unless
such Settlement is consented to in writing by Indemnitor, which consent shall
not be unreasonably withheld, denied or delayed. The Parties agree to cooperate
with each other in connection with the defense, negotiation or Settlement of any
claim of a third party.

 - 13 - 

 

 

(c)          The Indemnitee shall not be entitled to claim more than once in
respect of the same loss or damage. The Indemnitee shall not have any claim
under this Agreement in respect of any matter to the extent that the facts which
might result in a claim or possible claim were fairly disclosed in the
Disclosure Schedule or in this Agreement or the other documents referred to in
this Agreement.

 

(d)          No Indemnitor shall have a liability for a claim under this
Agreement unless and until such claim reaches final determination, which means:

 

(i)          the relevant Indemnitor(s) and the Indemnitee agreeing a settlement
in respect of the relevant claim or it being otherwise satisfied; or

 

(ii)         an order or a decree of a court of competent jurisdiction being
given in proceedings in respect of a relevant claim and such order or decree
being final and not or no longer appealable.

 

(e)          If any claim under this Agreement is based upon a liability that is
contingent only an Indemnitor shall not be liable to make any payment to an
Indemnitee, unless and until such contingent liability becomes an actual
liability and is discharged and in the case of a claim under the warranties set
out in this Agreement loss is proven.

 

(f)          Where an Indemnitee is at any time entitled to recover from some
other Person any sum in respect of any matter giving rise to a claim under this
Agreement the Indemnitee shall undertake all reasonable steps to enforce such
recovery prior to taking any actions (other than notifying the Indemnitor of the
claim) against an Indemnitor and in the event that an Indemnitee shall recover
any amount from such other Person the amount of the claim against an Indemnitor
shall be reduced by the amount recovered less the reasonable costs incurred by
the Indemnitee in recovering that sum from such other person.

 

(g)          If an Indemnitor makes any payment to an Indemnitee in relation to
any claim under this Agreement and the Indemnitee subsequently receives from a
third party any amount referable to, or any benefit which would not have been
received but for the circumstances giving rise to, the subject matter of that
claim, the Indemnitee shall, once it has received such amount or benefit,
immediately repay or procure the repayment to the Indemnitor of either:

 

(i)          the amount of such receipt (after deducting an amount equal to the
reasonable costs of the Indemnitee incurred in recovering such receipt and any
taxation payable on it); or if lesser,

 

(ii)         the amount paid in respect of such claim by the Indemnitor together
with any interest or repayment supplement paid to the Indemnitee in respect of
it.

 

(h)          Nothing in this Section shall in any way affect or prejudice the
Indemnitee’s common law duty to mitigate its loss.

 

(i)          ARTA shall not be entitled to claim in respect of any matter
provided for in the TEUM Financial Statements.

 

(j)          TEUM shall not be entitled to claim in respect of any matters
provided for in the ARTA Financial Statements.

 

6.4           Maximum Liability. The aggregate liability of the Indemnitor in
respect of all claims under this Agreement will not exceed an amount equal to
the consideration received by that Indemnitor under this Agreement

 

 

 - 14 - 

 

 



6.5           Small claims throw away. An Indemnitor will not be liable for any
claim unless the amount of the liability in respect of that claim (excluding
interest and costs) exceeds $5,000.

 

6.6           Threshold. A Indemnitor will not be liable for any claim unless
and until the amount of the liability in respect of that claim, when aggregated
with the amount of the liability in respect of all other claims (excluding any
amounts in respect of a claim for which the Indemnitor has no liability because
of Article 6.5), exceeds $50,000 in which event the Indemnitor will be liable
for the whole amount of such liability and not merely for the excess.

 

6.7           Fraud. The limitations set out in this Article VI shall not apply
to an Indemnitor in respect of Liabilities arising from fraud or willful
non-disclosure on the part of that Indemnitor, its agents or advisers.

 

ARTICLE VIII

MISCELLANEOUS

 

7.1           Termination. This Agreement may be terminated before the Closing
by a Party by written notice to the other Party, if the Closing has not been
consummated on or before December 31, 2017; provided, however, that such
termination will not affect the right of any party to sue for any breach by any
other party.

 

7.2           Entire Agreement, Survival.

 

(a)          This Agreement, and the documents referred to in it, constitute the
entire agreement and understanding of the Parties and supersede any previous
agreements made or existing between the Parties or any of them before or
simultaneously with this Agreement and relating to the subject matter of this
Agreement (all of which shall be deemed to have been terminated by mutual
consent with effect from the date of this Agreement).

 

(b)          Each of the Parties acknowledges and agrees that on entering into
this Agreement, and the documents referred to herein, does not rely on, and
shall have no remedy in respect of, any statement, representation, warranty or
understanding (whether negligently or innocently made) of any person (whether
party to this Agreement or not) other than as expressly set out in this
Agreement.

 

(c)          Save as provided for in section 7.3(b), the only remedy available
to a Party for a breach of this Agreement shall be for breach of contract under
the terms of this Agreement.

 

(d)          Nothing in this Section 7.2 shall, however, operate to limit or
exclude any liability for fraud.

 

(e)          Except as otherwise permitted by this Agreement no change to its
terms shall be effective unless it is in writing and signed by or on behalf of
each of the Parties.

 

7.3           Jurisdiction and Governing Law; Jury Trial.

 

(a)          This Agreement shall be governed by and construed solely and
exclusively in accordance with the internal laws of England & Wales without
regard to the conflicts of laws principles thereof. The Parties hereto hereby
expressly and irrevocably agree that any suit or proceeding arising directly
and/or indirectly pursuant to or under this Agreement shall be brought solely in
a court located in the City, of London, England. By its execution hereof, the
Parties hereby covenant and irrevocably submit to the in personam jurisdiction
of the federal and state courts located in London, England, and agree that any
process in any such action may be served upon any of them personally, or by
certified mail or registered mail upon them or their agent, return receipt
requested, with the same full force and effect as if personally served upon them
in London. The Parties hereto expressly and irrevocably waive any claim that any
such jurisdiction is not a convenient forum for any such suit or proceeding and
any defense or lack of in personam jurisdiction with respect thereto. In the
event of any such action or proceeding, the party prevailing therein shall be
entitled to payment from the other party hereto of all of its reasonable counsel
fees and disbursements.

 - 15 - 

 

 

(b)          Each of the Parties hereto acknowledges and agrees that irreparable
damage would occur in the event that any of the provisions of this Agreement or
any other Transaction Document was not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and the other Transaction Documents
to enforce specifically the terms and provisions hereof and thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.

 

(c)          Each of the Parties hereto hereby waives a trial by jury in any
action, proceeding or counterclaim brought by either of the Parties hereto
against the other in respect of any matter arising out or in connection with
this Agreement or any Transaction Document.

 

7.4           Schedules; Tables of Contents and Headings. Any section required
to be attached and not attached to this Agreement on the Agreement Date shall be
deemed to have been attached thereto with the following thereon: “None.” The
table of contents and section headings of this Agreement and titles given to
Schedules to this Agreement are for reference purposes only and are to be given
no effect in the construction or interpretation of this Agreement. All notices
and other communications under this Agreement shall be in writing and shall be
deemed given when (a) delivered personally or (b) delivered by a responsible
overnight courier service, in each such case delivered or mailed to the Parties
at the addresses set forth below (or to such address as a Party may have
specified by notice given to the other Parties pursuant to this provision).

 

7.5           Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect (a) such provision
shall be enforced to the maximum extent permissible under applicable law, and
(b) the invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

7.6        Expenses. Each Party shall pay the fees and expenses of its own
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents.

 

7.7        Notices.         All notices and other communications under this
Agreement shall be in writing and shall be deemed given when (a) delivered
personally or (b) delivered by a responsible overnight courier service, in each
such case delivered or mailed to the Parties at the addresses set forth below
(or to such address as a Party may have specified by notice given to the other
Parties pursuant to this provision). The addresses for such communications shall
be:

 

If to ARTA to:         Artilium PLC   Attn: Bart Weijermars   Vaartdijkstraat
19, 8200 Brugge, Belgium

 

If to TEUM to:         Pareteum Corporation   100 Park Avenue, 16th Floor   New
York, New York 10017   Attention: Edward O’Donnell

 

With a copy (which shall not constitute notice) to:

 

  Sichenzia Ross Ference Kesner LLP   1185 Avenue of the Americas, 37rh Floor  
New York, NY 10036   Attention: Darrin M. Ocasio, Esq.

 



 - 16 - 

 

  

7.8           Miscellaneous Provisions.

 

(a)          Subject and without prejudice to Section 7.1, all rights and
remedies of any Party under any provision of this Agreement shall be in addition
to any other rights and remedies provided for by any law of any kind (including
all forms of legal and equitable relief, including specific performance), all
rights and remedies contemplated in the preceding part of this sentence shall be
independent and cumulative, and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one right or
remedy shall not be deemed to be an election of such right or remedy or to
preclude or waive the exercise of any other right or remedy.

 

(b)          Any Party may waive compliance by another with any of the
provisions of this Agreement provided that (i) no waiver of any provision shall
be construed as a waiver of any other provision, (ii) any waiver must be in
writing and shall be strictly construed, and (iii) a waiver in any one instance
shall not be deemed a waiver in any subsequent instance.

 

(c)          This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns. The Parties may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent. A Party may assign any or all of its rights under this
Agreement to any Person to whom the Party assigns or transfers any Exchange
Securities, provided that such transferee agrees in writing to be bound, with
respect to the transferred Exchange Securities, by the provisions of the
Transaction Documents that apply to such Party.

 

(d)         This Agreement may be executed via fax and or other electronic
transmission in counterparts, each of which shall be an original, but which
together shall constitute one and the same Agreement.

 

(e)           Each Party (severally) shall indemnify and hold harmless the other
Parties from and against any and all claims for investment bankers, brokers,
finders or similar commissions (“Third Party Commission”) made by any Person as
a result of this Agreement and the transactions contemplated hereunder to the
extent that any such Third Party Commission was incurred, or alleged to have
been incurred, by or through that Party.

 

[Signature page follows]

 

 

 - 17 - 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

  PARETEUM CORPORATION         By:     Name:   Robert H. Turner   Title:
Executive Chairman         ARTILIUM, PLC         By:     Name:     Title:  

 

 - 18 - 

 